COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        T&T Engineering Services, Inc. v. Jordan Danks
Appellate case number:      01-21-00139-CV
Trial court case number:    2020-46799
Trial court:                281st District Court of Harris County


       Appellant T&T Engineering Services, Inc. (“T&T”) has filed an interlocutory
appeal challenging the trial court’s denial of T&T’s motion to dismiss pursuant to section
150.002 of the Texas Civil Practices and Remedies Code. In any action for damages
“arising out of the provision of professional services by a licensed or registered
professional,” a party seeking such damages “shall be required to file with the complaint
an affidavit of a third-party” professional demonstrating that the party’s claims have merit.
See TEX. CIV. PRAC. & REM. CODE § 150.002; see also Pedernal Energy, LLC v. Bruington
Eng’g, Ltd., 536 S.W.3d 487, 494 (Tex. 2017).
       T&T has filed an opposed “Motion to Stay the Trial Court Proceedings Pending
Interlocutory Appeal,” requesting that we stay the trial court proceedings pending
resolution of this appeal. More than ten days have passed since T&T filed its motion, and
appellee, Jordan Danks, has not responded to the motion. See TEX. R. APP. P. 10.3(a).
       T&T’s motion to stay the trial court proceedings pending resolution of this
interlocutory appeal is granted. See TEX. R. APP. P. 29.3 (permitting appellate court to
“make any temporary orders necessary to preserve the parties’ rights until disposition of
the appeal”). All proceedings in the trial court in Cause No. 2020-46799, Jordan Danks v.
T&T Engineering Services, Inc. and TEBJES, Inc. d/b/a Basic Equipment are stayed
pending resolution of this appeal or further order of this Court.
      It is so ORDERED.

Judge’s signature: ___/s/ April Farris_________
                   Acting individually  Acting for the Court

Date: __April 13, 2021____